Exhibit 10.8

LOGO [g35385g47f48.jpg]

June 27, 2008

Stephen M. Moran, Esq.

Dear Steve:

It is with great pleasure that we extend this formal offer to you to join Masimo
as Executive Vice President/General Counsel, reporting to me. A detailed job
description will be provided during your New Hire Orientation.

Terms and conditions of this offer include the following:

 

Starting Date:    No later than July 14, 2008. Annual Salary:    $276,000 paid
at a bi-weekly rate of $10,615.38 per pay period. Annual Bonus:    You will be
eligible to participate in Masimo’s Bonus Plan for up to 40% of your salary
based on Company and individual objectives being met. In addition, you will be
eligible to participate in the Executive Multi-Year Cash Bonus Award Plan,
pursuant to terms determined by the Board. For the 2008 to 2010 Plan period, the
multi-year performance bonus percentage for you will be set at 40%. Benefits:   
Benefits including health/dental and other insurance, 401(k), vacation, holiday,
and sick leave will be per Company policy. Insurance coverage will begin the
first of the month following employment.

As a member of our Team, you will be eligible to receive options under Masimo’s
Stock Option Plan as determined by the Board of Directors. It will be
recommended to the Board to issue you an option to purchase 100,000 shares of
Common Stock, vesting 20% per year over five years and exercisable at fair
market value at the time the option is granted.

This offer is contingent upon your signing an Employee Confidentiality Agreement
and Arbitration Agreement at the start of your employment, final due diligence
including satisfactory verification of your references, background check and
drug screening, and confirmation that you are not under any contractual or legal
restrictions with a previous employer that may impair your ability to perform
your duties for Masimo. On your first day of employment, you must provide proof
of eligibility to work in the United States.



--------------------------------------------------------------------------------

Stephen M. Moran, Esq.

June 27, 2008

Page 2 of 2

Employment with Masimo is “at-will” and not for a specific term. This means that
either you or the Company is free to terminate your employment relationship at
any time with or without reason or advanced notice. You will receive a copy of
Masimo’s Employee Handbook during your new hire orientation. It is your
responsibility to familiarize yourself with the contents of the Handbook as well
as Company policies and procedures.

This letter sets forth all the terms of our offer and it supersedes all prior
offers, agreements and discussions, whether written or oral. The terms of this
offer cannot be modified or amended by any supervisor or by any action of Masimo
except a written agreement signed by an officer of the Company.

Please acknowledge your acceptance of this offer by signing below and returning
the original. If we have not received your signed acceptance by July 7, 2008,
this offer will be withdrawn.

If there are any questions relative to this offer or any aspects of the Company,
please feel free to contact me. We look forward to your joining our Team, and we
are confident your employment will be a mutually rewarding experience.

 

Sincerely,     /s/ Joe E. Kiani     6-27-08 Joe E. Kiani     Date Chairman and
CEO     Offer Acceptance:     /s/ Stephen M. Moran, Esq.     6-28-08 Stephen M.
Moran, Esq.     Date

LOGO [g35385g70o70.jpg]

 